MEMORANDUM **
Defendant’s attorney David Warren Peters appeals from the district court’s orders sanctioning him pursuant to 28 U.S.C. § 1927. We review for an abuse of discretion a district court’s imposition of section 1927 sanctions. Pacific Harbor Capital, Inc. v. Carnival Air Lines, 210 F.3d 1112, 1117 (9th Cir.2000). We affirm.
The district court did not abuse its discretion in awarding sanctions in this case because Peters needlessly multiplied the litigation by refusing to comply with the parties’ settlement agreement. See 28 U.S.C. § 1927 (permitting the district court to sanction an attorney who “multiplies the proceedings in any case unreasonably and vexatiously”); B.K.B. v. Maui Police Dep’t., 276 F.3d 1091, 1107 (9th Cir.2002) (“[SJection 1927 sanctions must be supported by a finding of subjective bad faith, which is present when an attorney knowingly or recklessly raises a frivolous argument, or argues a meritorious claim for the purpose of harassing an opponent.”) (internal citation, quotation marks, and emphasis omitted).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.